DETAILED ACTION
This action is responsive to the pending claims, 1-24, received 06 May 2020. Accordingly, the detailed action of claims 1-24 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-4, 6, 9-12, 14, 17-20, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al (US 20160191621 A1, hereafter referred to as Oh).

Regarding claim 1, Oh teaches a method for sharing data stored on a computing device by a mobile device, the method comprising: 
receiving, from a client module installed on the mobile device, a list indicating at least one data sharing service installed on the mobile device (Oh [0095, 0125] teaches transmitting and receiving an application list wherein the list is generated from application installed in a device), the at least one data sharing service configured to share data to a remote device (Oh [0008] discloses the application permits sharing of data with a partner electronic device), the list indicating the at least one data sharing service being received by an agent module installed on a host computing device (Oh [0072] discloses receiving, at a data sharing controller, the application list of the partner electronic device); 
selecting, by the agent module installed on the host computing device, at least one electronic file to be shared by the mobile device (Oh [0075, 0171] discloses detecting data to be shared with the partner electronic device); 
selecting, by the agent module installed on the host computing device, the at least one data sharing service for sharing the selected at least one electronic file (Oh [0076] discloses selecting a shared application from the application list); and 
transmitting, by the agent module installed on the host computing device, the selected at least one electronic file to the mobile device (Oh [0076] discloses transmitting, by the data sharing controller, application selection information and data, wherein the application selection information and data are transmitted to the partner electronic device [0078]) for data sharing using the selected at least one data 

Regarding claim 2, Oh teaches the limitations of claim 1, as rejected above.
Additionally, Oh teaches the method further comprising: 
transmitting, by the agent module installed on the host computing device, an intent to share the selected at least one electronic file (Oh [Fig 18 and 0210, 0214] discloses transmitting a communication request, by the data sharing controller [0083], to establish a communication connection for sharing data [0210]); and 
transmitting, by the agent module installed on the host computing device, the selected at least one electronic file upon receiving confirmation by the client module to receive and share the file in response to the transmitted intent (Oh [Fig 18 and 0217] discloses transmitting data upon receipt of grant information [0215-0216], wherein the grant is responsive the communication request and the transmitting is performed by the data sharing controller [0075]).  

Regarding claim 3, Oh teaches the limitations of claim 1, as rejected above.
Additionally, Oh teaches the method wherein an interactive remote session is launched on the mobile device to access the host computing device by the client module installed on the mobile device (Oh [Fig 22, 0240] discloses establishing communication connection with the first electronic device. Additionally, [Fig 18, 0216] discloses establishing a communication connection with the second electronic device).  

Regarding claim 4, Oh teaches the limitations of claim 3, as rejected above.
wherein the at least one electronic file to be shared by the mobile device and the at least one data sharing service are selected for sharing the selected at least one electronic file by the client module using the interactive remote session to control the agent module to perform the selecting (Oh [Fig 9 and 0076] discloses the established communication connection is used by the data controller to select and transmit application selection information and data).  

Regarding claim 6, Oh teaches the limitations of claim 1, as rejected above.
Additionally, Oh teaches the method the selected at least one electronic file is shared by the client module to the remote device using the selected at least one data sharing service (Oh [0097-0099] discloses sharing data with the data manager using the application identified in the application selection information received from the remote partner electronic device).  

Regarding claims 9-12, 14 and 17-20, 22, they do not teach or further limit over the limitations presented above with respect to claims 1-4, 6.
Therefore, claims 9-12, 14 and 17-20, 22 are rejected for the same reasons set forth above regarding claims 1-4, 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5, 13, 21 rejected rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US 20160191621 A1, hereafter referred to as Oh), as applied above regarding claim 1, further in view of Sanders et al (US 20130332856 A1, hereafter referred to as Sanders).

However, Oh does not explicitly teach the method further comprising registering, by the agent module, with a host operating system of the host computing device as a shell or share extension.  
Sanders, in an analogous art, teaches the method further comprising registering, by the agent module, with a host operating system of the host computing device as a shell or share extension (Sanders [0416, 0418, 0422] discloses integrating sharing tools with an Operating System’s shell).  
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Oh in view of Sanders in order to register with a host operating system of the host computing device as a shell or share extension, as taught by Sanders.
One of ordinary skill in the art would have been motivated in order to provide a graphical user interface to access and control device hardware (Sanders [0416, 0419]).

Regarding claims 13, 21, they do not teach or further limit over the limitations presented above with respect to claim 5.
Therefore, claims 13, 21 are rejected for the same reasons set forth above regarding claim 5.

Claim 7, 15, 23 rejected rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US 20160191621 A1, hereafter referred to as Oh), as applied above regarding claim 1, further in view of Yang et al (US 20150378591 A1, hereafter referred to as Yang).

Regarding claim 7, Oh teaches the limitations of claim 1, as rejected above.
However, Oh does not teach the method further comprising authenticating the client module installed on the mobile device with the agent module installed on the host computing device before 
Yang, in an analogous art, teaches the method further comprising authenticating the client module installed on the mobile device with the agent module installed on the host computing device before transmitting, by the agent module installed on the host computing device, the selected at least one electronic file to the mobile device (Yang [0065, 0067 and 0140] discloses performing an approving process with respect to the connection before a gathering process).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Oh in view of Yang in order to authenticate the client module installed on the mobile device with the agent module installed on the host computing device before transmitting, by the agent module installed on the host computing device, the selected at least one electronic file to the mobile device, as taught by Yang.  
One of ordinary skill in the art would have been motivated in order to prevent unauthorized access.
  



Regarding claims 15, 23 they do not teach or further limit over the limitations presented above with respect to claim 7.
Therefore, claims 15, 23 are rejected for the same reasons set forth above regarding claim 7.

Claim 8, 16, 24 rejected rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US 20160191621 A1, hereafter referred to as Oh), as applied above regarding claim 1, further in view of Yuan et al (US 20160360339 A1, hereafter referred to as Yuan).

Regarding claim 8, Oh teaches the limitations of claim 1, as rejected above.
However, Oh does not teach the method wherein the host computing device comprises an operating system of a first vendor and the mobile device comprises an operating system of a second vendor that is different from the first vendor.
Yuan, in an analogous art, teaches the method wherein the host computing device comprises an operating system of a first vendor and the mobile device comprises an operating system of a second vendor that is different from the first vendor (Yuan [0172] discloses the OS between a source and target device use different operating systems).
  It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Oh in view of Yuan in order to configure the host computing device, as taught by Oh, to comprise an operating system of a first vendor and the mobile device comprises an operating system of a second vendor that is different from the first vendor, as taught by Yuan.
One of ordinary skill would have been motivated in order to avoid development cost with updating and upgrading multiple applications (Yuan [0173])  as well as burden of install and configuration of applications  at multiple devices/locations.

Regarding claims 16, 24, they do not teach or further limit over the limitations presented above with respect to claim 8.
Therefore, claims 16, 24 are rejected for the same reasons set forth above regarding claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aplemakh et al (US 9400801 B1);
Choi et al (US 20160150063 A1);
Lee et al (US 20180191816 A1);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145.  The examiner can normally be reached on M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446